internal_revenue_service uil nos 7702a ruling release date november cc dom fi p plr-116462-98 ancillary receiver company a date b state c reinsurer d reinsurer e state f number g year h amount j dear this is in response to the ruling_request of date b as supplemented submitted by reinsurers d and e taxpayers as to the federal tax consequences of a proposed assumption_reinsurance of certain annuity and life_insurance contracts issued by company a company a is a state f life_insurance_company which was licensed to do business in more than number g states including state c company a became insolvent in year h in that same year the insurance commissioner of state f the state of company a’s domicile obtained a court order placing company a in conservatorship where it still resides when company a first sought a certificate of authority to conduct business in state c company a was required to place in the custody of the insurance commissioner for state c certain government guaranteed securities having a value at that time of approximately amount j the special deposit the special deposit was required to be increased from time to time based on the growth in company a’s business with state c policyholders the purpose of the special deposit was to provide security for state c policyholders in the event of nonperformance of company a’s contractual obligations to the policyholders and their beneficiaries accordingly when company a was placed in conservatorship in state f the insurance commissioner of state c obtained an order from the state c court establishing an ancillary receivership by that order the insurance commissioner of state c was appointed as ancillary receiver and directed to liquidate the special deposit and state c liabilities of company a from that point forward after some litigation to settle the rights to the special deposit the original conservatorship in state f and the ancillary receivership in state c have operated separately although information has been exchanged as necessary pursuant to the court’s order the ancillary receiver has developed an overall plan the plan to liquidate company a pursuant to the plan the ancillary receiver has arranged where possible for the reinsurance of certain blocks of company a's business by creditworthy insurance_companies including taxpayers taxpayers are both life_insurance_companies subject_to federal income_taxation as life_insurance_companies under part i of subchapter_l of the code are accrual-basis calendar-year taxpayers and file a consolidated federal return with a joint parent in order to accomplish the reinsurance of company a’s contracts the plan requires that company a’s contracts be in some cases restructured to correspond to contract forms currently in use by a reinsurer because company a's state c liabilities do not currently and are not expected to exceed the special deposit the plan does not require downward adjustments to the account values of company a's contracts further because there is no reduction in the value of the contracts holders of company a contracts were not given an opportunity to agree or disagree with the restructuring of their contracts or to the reinsurance of the restructured contracts under the rehabilitation plan as applicable to state c policyholders the ancillary receiver plans to dispose_of blocks of business the contracts to taxpayers through assumption_reinsurance to be effective on a date to be determined and approved by the court certain life_insurance contracts and certain annuity_contracts will be restructured to match reinsurer d contract forms immediately before the reinsurance arrangement is consummated the economic rights and benefits of the restructured contracts immediately after the restructuring will be substantially_similar to the economic rights and benefits of the contracts immediately before the restructuring the restructuring will be accomplished by endorsement certain other company a state c contracts including group annuity_contracts and single premium immediate_annuity contracts will be assumed by reinsurer e without restructuring the pending assumption_reinsurance transactions were the result of a bidding process involving several potential reinsurers conversion of assumed contracts to existing policy forms of a bidder had a material effect on the bidder’s anticipated costs of administering the assumed contracts and was a material consideration in bidding the ancillary receiver represents that the restructuring of certain contracts to conform with reinsurer d policy forms will occur as an integral part of the state c ancillary receivership of company a and will occur pursuant to the order and approval of the state c court no terms of any of the contracts to be assumed and reinsured by the taxpayers whether previously restructured or not will be changed by the assumption_reinsurance transaction except that the reinsurers will become the insurer of the contracts under the agreements reinsurers will deliver to each policyholder of an assumed contract a certificate confirming its assumption of all of company a's liabilities under the restructured contract a policyholder has no further claims against company a upon the assumption of the contract by reinsurer taxpayers represent that the contracts to be assumed that are issued as life_insurance policies constitute life_insurance contracts for federal_income_tax purposes further taxpayers represent that the contracts to be assumed that are issued as annuity_contracts constitute annuity_contracts for federal_income_tax purposes law and analysis sec_1035 of the internal_revenue_code provides that no gain_or_loss is recognized on the exchange of -- a contract of life_insurance for another contract of life_insurance or for an endowment or annuity_contract a contract of endowment_insurance either for another contract of endowment_insurance that provides for regular payments beginning at a date not later than the date payments would have begun under the contract exchanged or for an annuity_contract or an annuity_contract for an annuity_contract see also sec_1_1035-1 of the income_tax regulations the legislative_history of sec_1035 states that exchange treatment is appropriate for individuals who have merely exchanged one insurance_policy for another better suited to their needs and who have not actually realized gain h_r rep no 83d cong 2d sess sec_1031 provides in part that if an exchange would be within the provisions of sec_1035 if it were not for the fact the property received in exchange consists not only of property permitted by these provisions to be received without the recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property sec_1031 provides for property acquired in an exchange described in sec_1035 that the basis shall be the same as that of the property exchanged decreased in the amount of any money received by the taxpayer and increased in the amount of gain or decreased in the amount of loss to the taxpayer that was recognized on such exchange although the primary purpose of reinsurance is to avoid too large a concentration of risk within one company a company may wish to withdraw from business entirely or from a particular territory by transferring all or a specific_portion of the company's existing liabilities to a reinsuring company reinsurer including the administration of the contracts directly with the policyholders this transaction is known as assumption_reinsurance k black jr and h skipper jr life_insurance ndollar_figure 12th ed rev assumption_reinsurance is the assumption by one company of all of the functions and obligations of one or more contracts issued by another company generally the insured will look to the assuming company in the future for all benefit payments under the policy will pay all premiums to the assuming company and will deal with the assuming company in the same manner as if it had originally written the policy steffen reinsurance in life and health insurance handbook d gregg and v lucas eds 3d ed the intent of an assumption_reinsurance transaction is that the reinsurer will replace the original insurer in all respects by accomplishing this replacement through a reinsurance technique rather than the cancellation of old contracts and the issuance of new ones a simplification and saving can be accomplished the regulations state that the term assumption_reinsurance means an arrangement whereby another person the reinsurer becomes solely liable to the policyholders on the contracts transferred by the taxpayer sec_1_809-5 of the regulations an assumption_reinsurance agreement is not initiated by the policyholder and does not result in a change_of the existing contractual obligations of the underlying life_insurance_policy it merely allows the obligation of the original insurer under the existing contracts to be assumed by the reinsurer see sec_1_809-5 of the regulations after completion of the reinsurance all terms of the reinsured underlying contracts remain unchanged including the amount and pattern of death_benefit the premium pattern the rate guaranteed on issuance of the contract and the mortality and expense charges the substitution of the taxpayers for the original insurer is the only modification to the underlying contracts the contracts that the policyholders will have after the assumption_reinsurance transaction are the same restructured or unrestructured contracts the policyholders would have maintained with company a except for the fact that the original insurer will be replaced no formal exchange of contracts will occur as a result of the assumption_reinsurance transaction policyholders will receive an assumption certificate as notification of the change in insurers they will not receive a new policy form accordingly based solely on the information submitted and on the representations made it is held as follows the assumption_reinsurance transaction entered into by the ancillary receiver with reinsurer d in accordance with the plan pursuant to which reinsurer d will assume the contracts after they are restructured in taxpayer if such transaction does not change the terms and conditions of the contracts assumed other than the insurer will not have an effect on the date that each contract was issued entered into or purchased for purposes of sec_72 sec_101 sec_264 sec_7702 and sec_7702a and will not require retesting or the start of a new test period under sec_264 sec_7702 b - e and 7702a c the assumption_reinsurance transaction entered into by the ancillary receiver with reinsurer e in accordance with the plan pursuant to which reinsurer e will assume the contracts if such transaction does not change the terms and conditions of the contracts assumed other than the insurer will not have an effect on the date that each contract was issued entered into or purchased for purposes of sec_72 sec_101 sec_264 sec_7702 and sec_7702a and will not require retesting or the start of a new test period under sec_264 sec_7702 b - e and 7702a c no opinion is expressed as to the tax treatment of the contracts under the provisions of other sections of the code and income_tax regulations which may also be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns to be filed by taxpayers in the taxable_year that includes the date upon which the assumption_reinsurance agreement covering the contracts is closed sincerely yours assistant chief_counsel financial institutions products by __________________________ donald j drees jr senior technician reviewer branch
